Exhibit 10.3

SECOND AMENDMENT AND JOINDER TO THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

THIS SECOND AMENDMENT AND JOINDER TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is made and entered into this 27th day of December, 2013,
(the “Second Amendment Date”) by and among KFORCE INC., a Florida corporation
(“Kforce”); KFORCE GOVERNMENT SOLUTIONS, INC., a Pennsylvania corporation and
successor by merger to Bradson Corporation and RDI Systems, Inc. (“Government
Solutions”); KFORCE HEALTHCARE, INC., a Florida corporation (“Healthcare”); and
KFORCE HEALTHCARE FLEX, LLC, a Florida limited liability company (“Healthcare
Flex”; Kforce, Government Solutions, Healthcare, and Healthcare Flex, are
collectively referred to herein as “Existing Borrowers”); KGS TRAINING
TECHNOLOGIES, INC., a Florida corporation (“KGS TT”); and KFORCE TRAINING
SYSTEMS INC., a Florida corporation (“Kforce Training” and KGS TT are
collectively referred to herein as “New Borrowers”; Existing Borrowers and New
Borrowers are collectively referred to herein as “Borrowers” and individually as
a “Borrower”); KFORCE AIRLINES, INC., a Florida corporation (“Airlines”);
KFORCE.COM, INC., a Florida corporation (“Kforce.com”); KFORCE FLEXIBLE
SOLUTIONS, LLC, a Florida limited liability company (“Flexible Solutions”);
KFORCE GOVERNMENT HOLDINGS INC., a Florida corporation (“Government Holdings”);
KFORCE STAFFING SOLUTIONS OF CALIFORNIA, LLC, a Florida limited liability
company (“Staffing Solutions”); KFORCE GLOBAL SOLUTIONS, INC., a Pennsylvania
corporation (“Global Solutions”); ROMAC INTERNATIONAL, INC., a Florida
corporation (“Romac”); and KFORCE SERVICES CORP., a Florida Corporation (“Kforce
Services”; Airlines, Kforce.com, Flexible Solutions, Government Holdings,
Staffing Solutions, Global Solutions, Romac, and Kforce Services are
collectively referred to herein as “Guarantors” and individually as a
“Guarantor”; Borrowers and Guarantors are collectively referred to herein as
“Credit Parties” and individually as a “Credit Party”); and BANK OF AMERICA,
N.A., a national banking association, individually as a Lender and the Letter of
Credit Issuer and in its capacity as agent for Lenders (together with its
successors and assigns in its capacity as agent, “Administrative Agent”); and
the financial institutions from time to time parties thereto (such financial
institutions, together with their respective successors and assigns are referred
to hereinafter each individually as a “Lender” and, collectively as “Lenders”).

Recitals:

Administrative Agent, Lenders, Existing Borrowers, and Guarantors are parties to
a certain Third Amended and Restated Credit Agreement dated September 20, 2011,
as amended by that certain Consent and First Amendment to Third Amended and
Restated Credit Agreement dated March 30, 2012 (as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which Lenders have made certain loans and other
financial accommodations to Existing Borrowers.

Credit Parties have requested that that Administrative Agent and Lenders enter
into this Agreement to (i) join New Borrowers to the Credit Agreement, and
(ii) make certain amendments to the Credit Agreement. Administrative Agent and
Lenders have agreed to such joinder and amendments upon the terms and subject to
the conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Credit
Agreement, or if not defined in the Credit Agreement, the meaning ascribed to
such terms in the Security Agreement.

2. Joinder.

(a) Each New Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, it will be deemed to be a “Credit Party” under the
Credit Agreement and a “Borrower” for all purposes of the Credit Agreement and
shall have all of the obligations of a “Borrower” thereunder as if it had
executed the Credit Agreement as a “Borrower”.

(b) Each New Borrower hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Credit
Agreement as a “Borrower”, including without limitation (a) all of the
representations and warranties set forth in Article 6 of the Credit Agreement,
(b) all of the affirmative and negative covenants set forth in Article 7 of the
Credit Agreement, and (c) all of the payment obligations set forth in Article 3
of the Credit Agreement. Without limiting the generality of the foregoing terms
of this Section 2(b), each New Borrower hereby agrees to be jointly and
severally liable with Existing Borrowers, to Administrative Agent and Lenders,
as provided in Section 1.7 the Credit Agreement, for the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof and agrees that if any of the Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), each New Borrower will, jointly and
severally together with Existing Borrowers, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal. Each New Borrower hereby appoints and designates Parent as
its representative for all purposes under the Credit Agreement, including the
making of requests for Loans and other extensions of credit pursuant to the
terms of the Credit Agreement and receiving notices and other communications to
Borrowers (or any of them) from Administrative Agent or any Lender.

(c) Each New Borrower hereby (a) acknowledges, agrees and confirms that, by its
execution of this Amendment, it will be deemed a party to the Security Agreement
as a “Borrower” and a “Credit Party”, (b) acknowledges and agrees that its
obligations under the Credit Agreement and the other Loan Documents constitute
“Secured Obligations” under and are secured in accordance with the terms of the
Security Agreement, the Pledge Agreement, and the other Loan Documents, and that
Administrative Agent, on behalf of Lenders, may exercise its remedies thereunder
in accordance with the terms thereof, and (c) grants to Administrative Agent,
for its benefit and the benefit of Lenders, a continuing security interest in,
and a right to set off against, any and all right, title and interest of such
New Borrower in and to the Collateral (as defined in the Security Agreement),
including, without limitation, all right, title and interest of such New
Borrower in and to the following, whether now owned or existing or owned,
acquired or arising hereafter (in each case as defined in the Security
Agreement, or if not defined therein as defined in the Credit Agreement):

 

  i. all Accounts;

 

- 2 -



--------------------------------------------------------------------------------

  ii. all monies, whether or not in the possession or under the control of the
Administrative Agent, a Lender or a bailee or Affiliate of the Administrative
Agent or a Lender, including all cash collateral for the Obligations and all
cash maintained on deposit with the Administrative Agent or any Lender;

 

  iii. all Chattel Paper;

 

  iv. all Commercial Tort Claims, including those described on Schedule 5(j) to
the Security Agreement;

 

  v. all Copyrights;

 

  vi. all Copyright Licenses;

 

  vii. all Deposit Accounts;

 

  viii. all Documents;

 

  ix. all Equipment;

 

  x. all Fixtures, other than all Fixtures consisting of heating, plumbing,
water-heating, lighting, refrigerating and air-conditioning fixtures, boilers,
radiators, escalators, washers, mirrors, elevators, carpeting, sprinkler
systems, fire or smoke prevention or detection systems, wall coverings, awnings,
signs affixed to such New Borrower’s Real Estate and other Fixtures that are an
integral part of the buildings on such New Borrower’s Real Estate;

 

  xi. all General Intangibles;

 

  xii. all Instruments;

 

  xiii. all Inventory;

 

  xiv. all Investment Property;

 

  xv. all Letter-of-Credit Rights;

 

  xvi. all Patents;

 

  xvii. all Patent Licenses;

 

  xviii. all Payment Accounts;

 

  xix. all Trademarks;

 

  xx. all Trademark Licenses;

 

- 3 -



--------------------------------------------------------------------------------

  xxi. all Supporting Obligations;

 

  xxii. all Work;

 

  xxiii. all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks, and related data processing software (owned by such
Credit Party or in which it has an interest) that at any time evidence or
contain information relating to any Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and

 

  xxiv. to the extent not otherwise included, all accessions to, substitutions
for and replacements, Proceeds and products of any and all of the foregoing,
including proceeds of insurance policies, claims against third parties and
condemnation or requisition payments, in any case, with respect to all of the
foregoing.

3. Amendment to Security Agreement. The Security Agreement is amended to delete
Schedules 5(a) and 5(b) and Schedules 5(a) and 5(b) attached to this Amendment
are hereby substituted in lieu thereof.

4. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) Section 1.1 of the Credit Agreement, Total Facility, is hereby amended to
delete the reference to “100,000,000” therein and to substitute in lieu thereof
“$135,000,000.”

(b) Section 1.2(a) of the Credit Agreement, Revolving Loans, is hereby amended
to delete clause (v) thereof in its entirety and to substitute in lieu thereof
the following:

(v) Increase in Commitments. The Borrowers may request an increase in
Commitments from time to time upon notice to the Administrative Agent, so long
as (A) no Default or Event of Default exists, (B) the requested increase is in a
minimum amount of $7,500,000 (plus any increment of $2,500,000 in excess
thereof) and is offered on the same terms as existing Commitments, except for a
closing fee specified by the Borrowers, and (C) increases under this subclause
do not exceed $15,000,000 in the aggregate and no more than two (2) increases
are made. The Administrative Agent shall promptly notify the Lenders of the
requested increase and, within ten (10) Business Days thereafter, each Lender
shall notify the Administrative Agent if and to what extent such Lender commits
to increase its Commitment. Although each Lender shall have a right of first
refusal to obtain a Pro Rata Share of the requested Commitment increase, no
Lender shall be obligated to commit to increase its Commitment, which decision
shall be made in the sole discretion of such Lender. Any Lender not responding
within such period shall be deemed to have declined an increase. If the Lenders
fail to commit to the full requested increase, subject to approval by the
Borrowers’ Agent (which approval shall not be unreasonably withheld),

 

- 4 -



--------------------------------------------------------------------------------

Eligible Assignees may issue additional Commitments and become Lenders
hereunder. The Administrative Agent may allocate, in its reasonable discretion,
the increased Commitments among committing the Lenders and, if necessary,
Eligible Assignees. Provided the conditions set forth in Section 8.2 are
satisfied and a successful syndication of the requested increase, total
Commitments shall be increased by the requested amount (or such lesser amount
committed by the Lenders and Eligible Assignees) on a date agreed upon by the
Administrative Agent and the Borrowers’ Agent, but no later than thirty
(30) days following the Borrowers’ increase request. The Administrative Agent,
the Borrowers, and the new and existing Lenders shall execute and deliver such
documents and agreements as the Administrative Agent deems appropriate to
evidence the increase in and allocations of Commitments. On the effective date
of an increase, all outstanding Obligations under the Commitments shall be
reallocated among the Lenders, and settled by the Administrative Agent if
necessary, in accordance with Lenders’ adjusted shares of such Commitments.

(c) Annex A to the Credit Agreement, Definitions, is hereby amended to add the
following definitions in proper alphabetical sequence therein:

“KGS TT” means KGS Training Technologies, Inc., a Florida corporation.

“Kforce Training” means Kforce Training Systems Inc., a Florida corporation.

“Second Amendment” means that certain Second Amendment and Joinder to Third
Amended and Restated Credit Agreement dated the Second Amendment Date among
Borrowers, Guarantors, Administrative Agent and Lenders.

“Second Amendment Date” means December 27, 2013.

(d) Annex A to the Credit Agreement, Definitions, is hereby amended to delete
the definition of “Maximum Revolver Amount” and to substitute in lieu thereof
the following:

“‘Maximum Revolver Amount’ means $135,000,000, as such amount may be reduced
pursuant to Section 1.2(a)(iv) or increased pursuant to Section 1.2(a)(v).”

(e) Schedules 1.2, 6.3, 6.4, 6.5, 6.7, 6.20 and 6.27 to the Credit Agreement are
hereby deleted and Schedules 1.2, 6.3, 6.4, 6.5, 6.7, 6.20 and 6.27 attached to
this Amendment are hereby substituted in lieu thereof.

5. Ratification and Reaffirmation. Each Borrower hereby ratifies and reaffirms
the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents. Each
Existing Borrower hereby consents to each New Borrower joining as a “Borrower”
under the Credit Agreement.

 

- 5 -



--------------------------------------------------------------------------------

6. Acknowledgments and Stipulations. Each Borrower acknowledges and stipulates
that the Credit Agreement, as amended by the Amendment, and the other Loan
Documents executed by such Borrower are legal, valid and binding obligations of
such Borrower that are enforceable against such Borrower in accordance with the
terms thereof; all of the Obligations are owing and payable without defense,
offset or counterclaim (and to the extent there exists any such defense, offset
or counterclaim on the date hereof, the same is hereby waived by such Borrower);
the security interests and liens granted by each Borrower in favor of Lender are
duly perfected, first priority security interests and liens subject only to
Permitted Liens; and the unpaid principal amount of the Loans and the issued and
outstanding Letters of Credit on and as of the close of business on December 19,
2013 totaled $57,665,165.50.

7. Representations and Warranties. Each Borrower represents and warrants to
Administrative Agent and Lenders, to induce Administrative Agent and Lenders to
enter into this Amendment, that no Default or Event of Default exists on the
date hereof; the execution, delivery and performance of this Amendment have been
duly authorized by all requisite corporate action on the part of each Borrower
and this Amendment has been duly executed and delivered by each Borrower; and
all of the representations and warranties made by each Borrower in the Credit
Agreement are true and correct on and as of the date hereof.

8. Reference to Credit Agreement. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

9. Breach of Amendment. This Amendment shall be part of the Credit Agreement and
a breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

10. Conditions Precedent; Other Condition. The effectiveness of the joinder
contained in Section 2 hereof and the amendments contained in Sections 3 and 4
hereof are subject to the satisfaction of each of the following conditions
precedent, in form and substance satisfactory to Administrative Agent, unless
satisfaction thereof is specifically waived in writing by Administrative Agent:

(a) Administrative Agent’s receipt of one or more duly executed counterparts of
this Agreement from Existing Borrowers, Guarantors and Lenders;

(b) Administrative Agent’s receipt of a Fourth Amended and Restated Revolving
Loan Note from Borrowers payable to the order of Bank of America, N.A.;

(c) Administrative Agent’s receipt of a Second Amended and Restated Revolving
Loan Note from Borrowers payable to the order of JPMorgan Chase Bank, N.A.;

(d) Administrative Agent’s receipt of a Fourth Amended and Restated Revolving
Loan Note from Borrowers payable to the order of Wells Fargo Bank, National
Association;

(e) Administrative Agent’s receipt of all payment of fees and expenses due and
owing in connection with the Amendment; and

(f) Administrative Agent’s receipt of such other documents, certificates,
resolutions and reports as Administrative Agent may reasonably request.

On or before January 31, 2014, New Borrowers shall deliver to Agent in Atlanta,
Georgia the original signature pages to this Amendment and Borrowers shall cause
to be delivered to Agent a legal opinion, in

 

- 6 -



--------------------------------------------------------------------------------

form and substance satisfactory to Agent, with respect to such joinder. Until
such time as such signature pages and opinion are delivered, no assets shall be
transferred by Borrowers to New Borrowers and New Borrowers shall not be
entitled to request any Loans or Letters of Credit.

11. Fees and Expenses of Lender. Each Borrower, jointly and severally, agrees to
pay on the Second Amendment Date a closing fee to Administrative Agent, for the
benefit of Lenders increasing their Commitments pursuant hereto pro rata based
on the aggregate increased Commitments, in the amount of $35,000, and, on
demand, all costs and expenses incurred by Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and any other
Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Administrative Agent’s legal counsel and any taxes or expenses
associated with or incurred in connection with any instrument or agreement
referred to herein or contemplated hereby.

12. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Georgia.

13. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

14. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

15. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic mail transmission shall be
deemed to be an original signature hereto.

16. Further Assurances. Each Borrower agrees to take such further actions as
Administrative Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

17. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

18. Release of Claims. To induce Administrative Agent and Lenders to enter into
this Amendment, each Guarantor and each Borrower hereby releases, acquits and
forever discharges Administrative Agent and Lenders, and all officers,
directors, agents, employees, successors and assigns of Administrative Agent and
Lenders, from any and all liabilities, claims, demands, actions or causes of
action of any kind or nature (if there be any), whether absolute or contingent,
disputed or undisputed, at law or in equity, or known or unknown, that such
Guarantor or such Borrower now has or ever had against Administrative Agent or
any Lender arising under or in connection with any of the Loan Documents or
otherwise. Each of Guarantor and each Borrower represents and warrants to
Administrative Agent and Lenders that such Guarantor or such Borrower, as
applicable, has not transferred or assigned to any Person any claim that such
Guarantor or such Borrower, as applicable, ever had or claimed to have against
Administrative Agent or any Lender.

 

- 7 -



--------------------------------------------------------------------------------

19. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

20. Reaffirmation of Guaranty. Each undersigned Guarantor hereby (i) consents to
Borrowers’ execution and delivery of this Amendment and of the other documents,
instruments or agreements Borrowers agree to execute and deliver pursuant
hereto; (ii) agrees to be bound by this Amendment; and (iii) affirms that
nothing contained therein shall modify in any respect whatsoever its guaranty of
the Obligations and reaffirms that such guaranty is and shall remain in full
force and effect.

[Remainder of page intentionally left blank;

Signatures begin on the following page.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

“ADMINISTRATIVE AGENT AND LENDERS”   BANK OF AMERICA, N.A., as Administrative
Agent and a Lender   By:  

/S/ Andrew A. Doherty

  Name:   Andrew A. Doherty   Title:   Senior Vice President   JPMORGAN CHASE
BANK, N.A., as a Lender   By:  

/S/ Eric Anderson

  Name:   Eric Anderson   Title:   Authorized Officer   WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Lender   By:  

/S/ Zachariah Corn

  Name:   Zachariah Corn   Title:   Senior Vice President

[Signatures continue on the following page.]



--------------------------------------------------------------------------------

“CREDIT PARTIES”   KFORCE INC., a Florida corporation   By:  

/S/ David M. Kelly

  Name:   David M. Kelly   Title:   Secretary, Senior Vice President and Chief  
  Financial Officer   KFORCE GOVERNMENT SOLUTIONS, INC., a Pennsylvania
corporation and successor by merger to Bradson Corporation and RDI Systems, Inc.
  By:  

/S/ David M. Kelly

  Name:   David M. Kelly   Title:   Director   KFORCE HEALTHCARE, INC., a
Florida corporation   KFORCE GOVERNMENT HOLDINGS INC., a Florida corporation  
By:  

/S/ David M. Kelly

  Name:   David M. Kelly   Title:   Chairman of the Board of Directors   KFORCE
HEALTHCARE FLEX, LLC, a Florida limited liability company   By:  

/S/ David M. Kelly

  Name:   David M. Kelly   Title:   President and Chairman of the Board of
Directors   KFORCE SERVICES CORP., a Florida Corporation   KFORCE AIRLINES,
INC., a Florida corporation   KFORCE.COM, INC., a Florida corporation   KFORCE
FLEXIBLE SOLUTIONS, LLC, a Florida limited liability company   KFORCE STAFFING
SOLUTIONS OF CALIFORNIA, LLC, a Florida limited liability company   KFORCE
GLOBAL SOLUTIONS, INC., a Pennsylvania corporation   ROMAC INTERNATIONAL, INC.,
a Florida corporation   By:  

/S/ David M. Kelly

  Name:   David M. Kelly   Title:   President



--------------------------------------------------------------------------------

KGS TRAINING TECHNOLOGIES, INC., a Florida corporation KFORCE TRAINING SYSTEMS
INC., a Florida corporation By:  

/S/ Judy M. Kelly

Name:   Judy M. Kelly Title:   Treasurer and Vice President